DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 6, and 13 have been amended. Claims 1-20 are pending for examination.

Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive.
Applicant argues that Sony does not otherwise disclose a rotatable control element that rotates about the stick.
Examiner respectfully disagrees. Sony discloses a continuous rotatable control… configured to rotate about an axis of the stick to control a first parameter of the camera, see figure below: Sony page 10

    PNG
    media_image1.png
    304
    290
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    63
    263
    media_image2.png
    Greyscale

As it is clearly shown above, item 13 is disposed on the control stick as a “ring” and is therefore is interpreted by the Examiner as a continuous rotatable control to rotate about an axis of the stick. The control parameter taught by Sony and the control means also taught by Sony in combination teach the features disclosed in the claims.

Applicant argues that: Niemeyer fails to disclose or suggest the "second continuous control element.
Examiner respectfully disagrees. As explained above, Sony discloses mean of continuous control. Niemeyer additionally discloses means of continuous controls i.e. “[0040] Referring to FIG. 4-5, in an embodiment, the first user interface 402/502 is configured as a main user interface and controls the continuous pan/tilt/zoom of the camera 110.” Herein, Niemeyer discloses continuous control for controlling a camera parameter. Moreover, the continuous control is disposed on a stick as disclosed in [0041] of Niemeyer “the pan/tilt joystick 419/519 is continuous pressing”
Additional arguments presented are moot as further arguments are based on the same reasoning of prior arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11, 13-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sony (Remote Control Panel RCP-3100 operating instructions) in view of Niemeyer (US 20180124304 A1).

Regarding claim 1, Sony teaches an image capture control system for single-handed seamless camera control, the image capture control system comprising: 
a camera configured to capture video content (page3-5: The RCP-3100 is a remote control panel for configuring and controlling Sony studio and broadcast cameras.); 
a panel configured to control image capture settings of the camera and comprising: 
a single-handed seamless camera controller including: 
a base that is coupled to the panel and configured to secure the respective single-handed seamless camera controller (page 6: operation block); 
a stick extending from the base and configured to operate bi- directionally to adjust a lens iris of the camera (page 10: l IRIS control lever: Use this lever to manually adjust the iris when the AUTO IRIS button is not lit. When the AUTO IRIS button is lit, you can perform fine adjustment of the reference value for auto adjustment of the iris. You can output a preview signal by pressing down on the lever); 
a first continuous rotatable control element disposed around the base of the single-handed seamless camera controller that is configured to rotate about an axis of the stick to control a first parameter of the camera, wherein the first parameter is a master gain of the image capture settings of the camera (page 9: 2 Master gain selection buttons These buttons adjust the sensitivity of the camera. Press the  (up) button to increase the sensitivity each time the button is pressed, or press the  (down) button to decrease the sensitivity each time the button is pressed. Pressing and holding one of the buttons changes the setting continuously. Page 10: 13 ring control. Examiner’s note: any control means disclosed could be used to control any parameter); 
a third continuous control element disposed at a distal end of the stick with the second continuous control element disposed between the first and third continuous control elements, and wherein the third continuous control element is configured to control a third parameter of - 19 - AFDOCS/16034680.1033163.02354 the camera that is a master-black value of the image capture settings of the camera (Page 10: 13 Master black adjustment ring Turn this ring to adjust the master black manually. The adjustment value is displayed in the master black display window.), and 
a dividing element disposed between the second and third continuous control elements and configured to allow the second and third continuous control element to be controlled independently from each other (Page 6: However, iris and master black are only enabled on control panels on which iris/ master black is active, and cannot be controlled simultaneously); 
(Page 6: However, iris and master black are only enabled on control panels on which iris/ master black is active, and cannot be controlled simultaneously); 
Sony does not teaches the following limitations, however, in an analogous art, Niemeyer teaches 
a second continuous control element disposed on the stick of the single-handed seamless camera and configured to control a second parameter of the camera, wherein the second parameter is a color-balance of the image capture settings of the camera ([0046] Referring briefly to FIG. 7, in an embodiment the right button 722 of the first user interface element 703 is located on the other side of the pan/tilt joystick 719 and controls white balance. the pan/tilt joystick 419/519 is continuous pressing [0041]); 
an image capture setting controller configured to: 
detect adjustment of at least one of the first, second and third continuous control elements of the single-handed seamless camera ([0047] Referring to FIG. 6 and FIG. 7, the monitor 604/704 provides a live feed for the operator to frame the shot viewed by the camera 110 as well as to adjust the image appearance, e.g., adjust the focus, the iris, the white balance, etc [0047].), 
retrieve a video function that is mapped to the detected adjustment, with the video function related to a respective image capture setting of the camera ([0047] Referring to FIG. 6 and FIG. 7, the monitor 604/704 provides a live feed for the operator to frame the shot viewed by the camera 110 as well as to adjust the image appearance, e.g., adjust the focus, the iris, the white balance, etc [0047].);
(control inputs received via the buttons or wheels of the user interface elements 102, 103 may be appropriately mapped to and communicated using a particular protocol [0059].); and 
apply the mapped value to the video function of the camera to control the respective image capture setting of the camera (control inputs received via the buttons or wheels of the user interface elements 102, 103 may be appropriately mapped to and communicated using a particular protocol [0059].).  
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Niemeyer and apply them to Sony. One would be motivated as such as the user will be able to easily interface with the user interface elements (Niemeyer: [0031]).
	
	Regarding claim 2, Sony in view of Niemeyer teaches the image capture control system according to claim 1. Sony teaches wherein each of the first, second and third continuous control elements of the single-handed seamless camera are configured to linearly adjust the respective first, second and third parameters by rotation of the respective continuous control element around the stick of the single-handed seamless camera (Page 10: Turn this ring to adjust the master black manually. The adjustment value is displayed in the master black display window.).

Regarding claim 4, Sony in view of Niemeyer teaches the image capture control system according to claim 1. Sony teaches wherein the image capture setting controller is configured to preset a reference value for a respective parameter controlled by one of the first, second and third continuous control elements (page 10: 8 IRIS display window: This window displays the iris setting as an F-number. If the lens is closed, “CLS” is displayed.).

Regarding claim 11, Sony in view of Niemeyer teaches the image capture control system according to claim 1. Niemeyer teaches wherein the image capture setting controller is configured to preset a reference value for a respective parameter controlled by one of the first, second and third continuous control elements ([0046] Referring briefly to FIG. 7, in an embodiment the right button 722 of the first user interface element 703 is located on the other side of the pan/tilt joystick 719 and controls white balance. Each press of the right button 722 cycles through a preset assortment of white balance levels.). The same motivation used to combine Sony in view of Niemeyer in claim 1 is applicable.

Regarding claim 6, Sony teaches an image capture control system for single-handed seamless camera control of a camera during capture of video content, the image capture control system comprising: 
a single-handed seamless camera controller (page3-5: The RCP-3100 is a remote control panel for configuring and controlling Sony studio and broadcast cameras.);  including: 
a stick extending from a base and configured to operate bi-directionally to adjust a lens iris of the camera  (page 10: l IRIS control lever: Use this lever to manually adjust the iris when the AUTO IRIS button is not lit. When the AUTO IRIS button is lit, you can perform fine adjustment of the reference value for auto adjustment of the iris. You can output a preview signal by pressing down on the lever); 
a first continuous rotatable control element disposed around the base of the single-handed seamless camera controller and that is configured to rotate about an axis of the stick to control a first parameter of the camera (page 9: 2 Master gain selection buttons These buttons adjust the sensitivity of the camera. Press the  (up) button to increase the sensitivity each time the button is pressed, or press the  (down) button to decrease the sensitivity each time the button is pressed. Pressing and holding one of the buttons changes the setting continuously.);; 
a second continuous control element disposed on the stick of the single- handed seamless camera and configured to control a second parameter of the camera (Page 9: 1 White balance/black balance adjustment block);
a third continuous control element disposed at a distal end of the stick with the second continuous control element disposed between the first and third continuous control elements (Page 10: 13 Master black adjustment ring Turn this ring to adjust the master black manually. The adjustment value is displayed in the master black display window.), and 
wherein the third continuous control element is configured to control a third parameter of the camera, and wherein each of the first continuous control element, the second continuous control element and the third continuous control element are configured to be physically manipulated simultaneously by a hand of an operator of the single-handed seamless camera (Page 6: However, iris and master black are only enabled on control panels on which iris/ master black is active, and cannot be controlled simultaneously); 
Sony does not teaches the following limitations, however, in an analogous art, Niemeyer teaches an image capture setting controller configured to: 
detect adjustment of at least one of the first, second and third continuous control elements of the single-handed seamless camera ([0047] Referring to FIG. 6 and FIG. 7, the monitor 604/704 provides a live feed for the operator to frame the shot viewed by the camera 110 as well as to adjust the image appearance, e.g., adjust the focus, the iris, the white balance, etc [0047].),
retrieve a video function that is mapped to the detected adjustment, with the video function related to a respective image capture setting of the camera ([0047] Referring to FIG. 6 and FIG. 7, the monitor 604/704 provides a live feed for the operator to frame the shot viewed by the camera 110 as well as to adjust the image appearance, e.g., adjust the focus, the iris, the white balance, etc [0047].);
map a current value of the adjusted continuous control element to a respective value in a range of values of the video function(control inputs received via the buttons or wheels of the user interface elements 102, 103 may be appropriately mapped to and communicated using a particular protocol [0059].); and
apply the mapped value to the video function of the camera to control the respective image capture setting of the camera (control inputs received via the buttons or wheels of the user interface elements 102, 103 may be appropriately mapped to and communicated using a particular protocol [0059].).  
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Niemeyer and apply them to Sony. One would be motivated as such as the user will be able to easily interface with the user interface elements (Niemeyer: [0031]).

Regarding claim 7, Sony in view of Niemeyer teaches the image capture control system according to claim 6. Sony teaches wherein the single-handed seamless camera controller further includes a dividing element disposed between the second and third continuous control elements and configured to allow the second and third continuous control element to be controlled independently from each other (Page 6: However, iris and master black are only enabled on control panels on which iris/ master black is active, and cannot be controlled simultaneously);

Regarding claim 8, Sony in view of Niemeyer teaches the image capture control system according to claim 6. Sony teaches wherein the first parameter is a master gain of the (Page 9-10).

Regarding claim 9, Sony in view of Niemeyer teaches the image capture control system according to claim 6. Sony teaches wherein each of the first, second and third continuous control elements of the single-handed seamless camera are configured to linearly adjust the respective first, second and third parameters by rotation of the respective continuous control element around the stick of the single-handed seamless camera (Page 10: Turn this ring to adjust the master black manually. The adjustment value is displayed in the master black display window.).

Regarding claim 13, Sony teaches an image capture control apparatus for single-handed seamless camera control of a camera during capture of video content, the image capture control apparatus comprising (page3-5: The RCP-3100 is a remote control panel for configuring and controlling Sony studio and broadcast cameras.):
a stick extending from a base and configured to operate bi-directionally to adjust at least one setting of the camera (page 10: l IRIS control lever: Use this lever to manually adjust the iris when the AUTO IRIS button is not lit. When the AUTO IRIS button is lit, you can perform fine adjustment of the reference value for auto adjustment of the iris. You can output a preview signal by pressing down on the lever);
a first continuous rotatable control element disposed around the base and that is configured to rotate about an axis of the stick to control a first parameter of the camera (page 9: 2 Master gain selection buttons These buttons adjust the sensitivity of the camera. Press the  (up) button to increase the sensitivity each time the button is pressed, or press the  (down) button to decrease the sensitivity each time the button is pressed. Pressing and holding one of the buttons changes the setting continuously.);
a third continuous control element disposed at a distal end of the stick with the second continuous control element disposed between the first and third continuous control elements, and wherein the third continuous control element is configured to control a third parameter of the camera (Page 10: 13 Master black adjustment ring Turn this ring to adjust the master black manually. The adjustment value is displayed in the master black display window.), 
 wherein each of the first continuous control element, the second continuous control element and the third continuous control element are configured to be physically manipulated simultaneously by a hand of an operator of the single-handed seamless camera (Page 6: However, iris and master black are only enabled on control panels on which iris/ master black is active, and cannot be controlled simultaneously).
Sony does not teaches the following limitations, however, in an analogous art, Niemeyer teaches a second continuous control element disposed on the stick and configured to control a second parameter of the camera ([0046] Referring briefly to FIG. 7, in an embodiment the right button 722 of the first user interface element 703 is located on the other side of the pan/tilt joystick 719 and controls white balance.)
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Niemeyer and apply them to Sony. One would be motivated as such as the user will be able to easily interface with the user interface elements (Niemeyer: [0031]).

Regarding claim 14, Sony in view of Niemeyer teaches the image capture control apparatus according to claim 13.
Niemeyer teaches an image capture setting controller configured to: 
([0047] Referring to FIG. 6 and FIG. 7, the monitor 604/704 provides a live feed for the operator to frame the shot viewed by the camera 110 as well as to adjust the image appearance, e.g., adjust the focus, the iris, the white balance, etc [0047].);
retrieve a video function that is mapped to the detected adjustment, with the video function related to a respective image capture setting of the camera ([0047] Referring to FIG. 6 and FIG. 7, the monitor 604/704 provides a live feed for the operator to frame the shot viewed by the camera 110 as well as to adjust the image appearance, e.g., adjust the focus, the iris, the white balance, etc [0047].);
map a current value of the adjusted continuous control element to a respective value in a range of values of the video function (control inputs received via the buttons or wheels of the user interface elements 102, 103 may be appropriately mapped to and communicated using a particular protocol [0059].); and 
apply the mapped value to the video function of the camera to control the respective image capture setting of the camera (control inputs received via the buttons or wheels of the user interface elements 102, 103 may be appropriately mapped to and communicated using a particular protocol [0059].). The same motivation used to combine Sony in view of Niemeyer in claim 13 is applicable.

Regarding claim 15, Sony in view of Niemeyer teaches the image capture control apparatus according to claim 13. Sony teaches a dividing element disposed between the second and third continuous control elements and configured to allow the second and third continuous control element to be controlled independently from each other (Page 6: However, iris and master black are only enabled on control panels on which iris/ master black is active, and cannot be controlled simultaneously);

Regarding claim 16, Sony in view of Niemeyer teaches the image capture control apparatus according to claim 13. Sony teaches wherein the first parameter is a master gain of the camera, the second parameter is a color-balance of the camera, and the third parameter is a master-black value of the camera (Page 9-10).

Regarding claim 17, Sony in view of Niemeyer teaches the image capture control apparatus according to claim 13. Sony teaches wherein each of the first, second and third continuous control elements of the single-handed seamless camera are configured to linearly adjust the respective first, second and third parameters by rotation of the respective continuous control element around the stick of the single-handed seamless camera (Page 10: Turn this ring to adjust the master black manually. The adjustment value is displayed in the master black display window.).

Regarding claim 19, Sony in view of Niemeyer teaches the image capture control apparatus according to claim 14. Sony teaches wherein the image capture setting controller is configured to preset a reference value for a respective parameter controlled by one of the first, second and third continuous control elements (page 10: 8 IRIS display window: This window displays the iris setting as an F-number. If the lens is closed, “CLS” is displayed.).

Regarding claim 20, Sony in view of Niemeyer teaches the image capture control apparatus according to claim 19. Sony teaches Niemeyer teaches wherein the image capture setting controller is configured to determine characteristics of the video content captured by the camera and to identify the preset reference value for the respective parameter based on the determined characteristics ([0046] Referring briefly to FIG. 7, in an embodiment the right button 722 of the first user interface element 703 is located on the other side of the pan/tilt joystick 719 and controls white balance. Each press of the right button 722 cycles through a preset assortment of white balance levels.).

Allowable Subject Matter
Claims 3, 5, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486